Citation Nr: 0905945	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a reduction in the evaluation for prostate cancer 
status post radical retropubic prostatectomy from 100 percent 
to 20 percent, effective from August 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the Veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In a January 2006 rating decision, service connection was 
established for prostate cancer status post radical 
retropubic prostatectomy, and a 100 percent evaluation was 
assigned under Diagnostic Code 7528.  Thereafter, the Veteran 
was afforded a VA examination in March 2006 during which time 
he reported that his daytime frequency of urination was three 
times while his nighttime frequency was two times.  He 
reported that he experienced urine leakage during the day and 
urine leakage during certain bodily movements.  He no longer 
used diaper pads.  In a July 2006 rating decision, the RO 
proposed to reduce the evaluation for the Veteran's prostate 
disability to 20 percent, which was subsequently reduced in a 
May 2007 rating decision.  Thereafter, at the Board hearing, 
the Veteran testified that he continued to not use pads.  
Instead, he changed his underwear three to four times a day 
due to urine leakage.  He also woke up three or four times at 
night to void.  

For malignant neoplasms of the genitourinary system, if there 
has been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528 
(2008).  In this case, the Veteran complains of voiding 
dysfunction and urinary frequency.  Voiding dysfunction is 
evaluated on the basis of the severity of urine leakage, 
frequency of voiding, and the severity of obstructed voiding 
with consideration of such relevant factors as whether the 
Veteran requires the use of an appliance or the wearing of 
absorbent materials and his daytime and nighttime voiding 
intervals.  38 C.F.R. § 4.115(a) (2008).  

The Veteran maintains that he experiences urine leakage 
throughout the day for which he changes his underwear 
frequently rather than wear pads.  The Board finds that it is 
necessary to afford the Veteran another VA examination to 
determine the severity of the Veteran's daily urine leakage 
and to obtain an estimate on the frequency with which the 
veteran would be required to change any absorbent materials 
if he wore pads based on the frequency the Veteran maintains 
he changes his underwear.  

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Also, in a May 2007 statement, it appears that the Veteran 
requested a hearing before the RO.  On Remand, the RO/AMC 
should clarify if the Veteran still desires an RO hearing.  


Accordingly, the case is REMANDED for the following action:

1.  Clarify if the Veteran wants a 
local hearing before the RO in 
Montgomery, Alabama.  If so, schedule 
him for the requested hearing.  

2.  The Veteran should be afforded a VA 
genitourinary examination by an examiner 
different from the one who conducted 
March 2006 examination to determine the 
current severity of the service connected 
residuals of prostate cancer.  All 
necessary tests should be performed and 
all findings reported.  The rationale for 
any opinion expressed should be set 
forth.  The claims file must be made 
available to and reviewed by the 
examiner.  

The examiner should elicit from the 
Veteran all complaints pertaining to the 
claimed residuals, including 
any complaints referable to the frequency 
of urine leakage and frequency of 
changing of underwear due to urine 
leakage.  Based on examination of the 
Veteran, his complaints, and review of 
the claims file, the examiner should 
address whether there is continual urine 
leakage, post surgical urinary diversion, 
urinary incontinence, or stress 
incontinence which requires the use of an 
appliance or the wearing of absorbent 
materials.  If so, the examiner should 
also estimate the frequency that such 
absorbent materials would need to be 
changed (i.e., the number of times per 
day) based on the Veteran's reported 
frequency of changing of underwear due to 
urine leakage.  The examiner should also 
report the Veteran's daytime and 
nighttime voiding intervals.   

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




